Citation Nr: 1603370	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the RO in St. Petersburg, Florida that denied service connection for PTSD.

A personal hearing was held in November 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  

The claims file does not include a rating decision in which the RO denied entitlement to a TDIU.  Nonetheless, the RO included this issue in the March 2012 statement of the case, and in his March 2012 VA Form 9 (substantive appeal), the Veteran stated that he wanted to appeal all of the issues listed in the statement of the case.  Moreover, at the November 2015 hearing, testimony was given as to both of the above issues.  Thus, the Board has jurisdiction of both claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.)

The evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including depressive disorder.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additional evidence was received from the Veteran in November 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disability has been raised by the record at the November 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has PTSD which is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the PTSD claim.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to his in-service stressors, as well as his treatment history and diagnoses.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.


Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed and considered all of the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence on file demonstrates that the Veteran has been diagnosed with a current psychiatric disorder, including PTSD and depressive disorder, not otherwise specified (NOS).  See VA medical records dated in January and February 2012, and a report of a June 2011 VA compensation examination.  Resolution of his appeal thus turns on whether any current acquired psychiatric disorder is attributable to his military service.

The Veteran's service treatment records are negative for a psychiatric disorder, including on separation examination in September 1996, and the Veteran denied depression, excessive worry, and nervous trouble of any sort in a concurrent report of medical history.

Post-service medical records are negative for complaints or diagnosis of a psychiatric disorder for years after service.  A June 2002 primary care note reflects that a depression screen was positive, and medication was prescribed.  Medical records dated since 2010 reflect ongoing treatment for psychiatric complaints.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In this case, the Veteran indicates that he was in combat in Somalia.  See his VA Form 9.  However, actual combat service has not been confirmed, and one of his reported stressors has not been verified.  However, when a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he or she served, his or her military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

The Veteran's DD Form 214 shows that he served in the U.S. Marine Corps from November 1992 to November 1996, and his primary military occupational specialty was food service specialist.  He was awarded the Armed Forces Expeditionary Medal, the United Nations Medal, and the Sea Service Deployment Ribbon, among other awards, but did not receive any combat citations.  

His service personnel records show that he participated in Operation Continue Hope with United Nations Operations in Somalia, from late January 1994 to early April 1994.

The Veteran's stressors include his assertion that while he was aboard the USS Spartanburg County, a mortar was fired at them, which landed near his ship and rocked it.  He said they had to pull up the anchor and move, and he felt helpless, like a sitting duck.  See his April 2012 statement, and his November 2015 hearing testimony.  He expressed fear of hostile military enemy action, consistent with 38 C.F.R. § 3.304(f)(3).  The RO attempted to verify this event, and in a May 2014 response the U.S. Army & Joint Services Records Research Center (JSRRC) indicated that the event reported by the Veteran was not documented in the command history or deck logs for this ship.  The JSRRC indicated that his ship arrived in Somalia in early February 1994, then participated in Operation Continue Hope off Somalia from February to March 1994.

The Veteran has also reported other in-service stressors.  He has stated that the USS Spartanburg County was an old ship, and he feared it would sink.  He stated that during a sandstorm in Somalia, his unit was fired upon by Somalis, and he could hear bullets whizzing by.  He said that in response, his unit fired a "SAW" (Squad Automatic Weapon), and three days later he saw the corpses of Somalis and camels, and maggots were visible under the skin.  He said the smell still haunted him.  See his March 2012 VA Form 9, April 2012 statement, and his November 2015 hearing testimony.  He expressed fear of hostile military enemy action, consistent with 38 C.F.R. § 3.304(f)(3).  

Medical and lay records on file reflect that the Veteran has reported continuing nightmares of being on a sinking ship, and regarding dead bodies.  The Veteran has reported feeling depressed since service.

Lay statements from the Veteran's mother, brother, and friend are collectively to the effect that his personality changed significantly after service, he was depressed, and often had nightmares of being on a sinking ship with all crew members aboard.  His brother said the Veteran also reported smelling the dead bodies from Africa.

There are conflicting medical reports in this case which reflect various psychiatric diagnoses.  The Board finds that these reports were provided by medical professionals with consideration of his reported history and an examination, and each report is competent and probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).

In June 2011, the Veteran was afforded a VA PTSD examination by a psychologist in connection with this claim.  The examiner found that his reported experiences in service met the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) stressor criterion, but concluded that he did not meet all of the criteria for a diagnosis of PTSD.  Instead, she diagnosed him with depressive disorder, NOS.  The Veteran reported that he had combat experience in Somalia where he was involved in a cross-fire, and that he had symptoms of depression beginning in service.  The VA examiner indicated that he was exposed to a traumatic event in which he experienced, witnessed or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat of physical integrity of self or others, and his response involved intense fear, helplessness or horror, and that he had persistent reexperiencing of the traumatic event.

The positive medical evidence includes VA medical reports.  In a January 2012 VA psychiatry inpatient note, after a thorough examination, a VA psychiatrist diagnosed prolonged PTSD, and depressive disorder NOS, and noted that the Veteran had combat exposure in Somalia.  VA outpatient records also document the diagnosis of PTSD by other mental health providers.  A September 2011 VA mental health note completed by a psychiatrist noted that he was a Somalia combat veteran, and that he denied hallucinations but said he "smells" dead people and dead camels one or two times per week, and then he did not eat.  He actually experienced smelling dead people and dead camels when he served in Somalia for "8-9 months between 1994 and 1996" patrolling and protecting the perimeters (including night raids) of where he was stationed.  Although he was not wounded his units took occasional incoming weapons fire and people were hurt.  He also continued to dream about his experiences in Somalia.  The Axis I diagnoses were PTSD, prolonged, depressive disorder NOS, rule out major depression with psychotic features, marijuana abuse, episodic, episodic alcohol abuse, and rule out sleepwalking disorder. 

The Veteran has presented a stressor relating to his fear of hostile military or terrorist activity (experiencing cross-fire in Somalia).  VA medical opinions confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran had related symptoms thereto.  There is no clear and convincing evidence to the contrary that this stressor did not occur or that the Veteran has PTSD from some other etiology.  Rather, the presented stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  

After review of the evidence of record, the Board finds that service connection for PTSD is warranted.  A VA psychiatrist found that the Veteran's reported stressor, which is consistent with the places, types, and circumstances of his verified service in Somalia, was related to his fear of hostile military or terrorist activity and was adequate to support a diagnosis of PTSD.  Although a diagnosis of depressive disorder, NOS was provided by other VA examiners, the Board finds that, resolving all doubt in the Veteran's favor, the evidence is at least in equipoise regarding the question of whether he has PTSD that is related to his stressor.  38 U.S.C.A. § 5107(b) (West 2014; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  Accordingly, the Veteran's claim for service connection for PTSD is granted.  Service connection is not warranted for other psychiatric diagnoses, as there is no competent and credible evidence linking such with service.


ORDER

Service connection for PTSD is granted.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he is unable to work primarily due to his now service-connected PTSD.

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran has not yet submitted a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and such must be obtained from him.

At his Board hearing, the Veteran testified that he last worked three or four years ago.  By a letter dated in January 2012, a VA psychiatrist, Dr. M., opined that based on her treatment of him during an inpatient psychiatric admission, he was completely disabled due to his mental disorder of PTSD.  However, VA medical records from this same inpatient admission in early January 2012 demonstrate that the Veteran was discharged after an admission of less than 48 hours, and that he was discharged at his request because he wanted to attend his college classes.  The discharge diagnoses included PTSD, prolonged, with depression.  A January 2012 social work inpatient note dated on the same day as Dr. M.'s note reflects that the Veteran was almost finished with his college degree, had worked as a truck driver in the past, and planned to seek employment in his field of study.  A VA psychology note dated a few days later reflects that the Veteran reported that he was taking two college classes and getting an A in one of them, and was actively seeking employment.

Moreover, at his June 2011 VA examination, the Veteran reported that he was laid off from his most recent truck driving job because the company went under.  He said that he had difficulty getting along with others, but did not have this problem when working as a truck driver, and had applied for several truck driving jobs.

In light of these inconsistencies, and because the record is unclear as to when the Veteran last worked and whether he is too disabled to work due solely to his service-connected disabilities, the Board finds that a VA examination should be performed.  

Records also reflect that the Veteran has filed a claim for disability benefits from the Social Security Administration (SSA).  See February 2012 SSA letter.  Although medical records have been obtained from the SSA (duplicates of VA medical records), a copy of the SSA's determination with regard to the Veteran is not on file and must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).

Records on file indicate that the Veteran has applied for VA vocational rehabilitation benefits.  Because such records could bear on the outcome of the Veteran's appeal, efforts should be made to procure the Veteran's entire VA vocational rehabilitation folder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (e)(2) (2015).

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA medical records pertaining to treatment for a psychiatric disorder dated since February 2012.

2.  Send the Veteran a VA Form 21-8940, and ask him to fill the form out completely.  In particular, he is asked to list all of his employment for the last five years that he worked, including any part-time work, and to clarify when he stopped working.

3.  Then obtain a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from employers named by the Veteran, and associate it/them with the file.

4.  Obtain a copy of any SSA determination regarding the Veteran's claim for SSA benefits.

5.  Arrange for a VA examination to determine the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand, must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the effect of the Veteran's service-connected disabilities (currently PTSD and tinnitus) on his ability to obtain or maintain substantially gainful employment.

The examination report must include a complete rationale for all opinions and conclusions expressed. 

6.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


